Title: To Thomas Jefferson from Samuel Tupper, 15 March 1804
From: Tupper, Samuel
To: Jefferson, Thomas


          
            sir
            Detroit 15th March 1804
          
          I had taken the liberty (at a former period) to mention Mr Frederick Bates to Mr Phelps of N York as a Candidate for the Office Secretary, Should a new territory be erected in this part of the Country.—Mr Phelps has requested me to furnish him with additional information on the subject, but will probably leave the seat of Government before it can arrive.—
          I therefore take the liberty of Submitting immediately to yourself, that information which, no doubt was Originally designd for your Consideration.—Mr Bates is a young Gentleman who is Descended from a respectable family in Virginia, where he received an Academic education.—Since that time his employments have been mostly of an Official nature, in which he has acquired regular and Systematic habits of business, and has accumulated a fund of Speculative and practical information.—In his manners he is modest & unassuming, but firm and Decided in his Opinions.—He is Studious, temperate, and industrious and his moral Character Stands unimpeached His attachment to republican measures is unquestionable.—He is at this time honorably and industriously employed, hold the Office of postmaster in this town, and possesses in a high degree the Confidence and esteem of his fellow Citizens.—Such Sir is the Character of the Gentleman respecting whom information has been asked, and is now respectfully Submitted to Your Consideration.—
          I have the honor to be with Great respect your Obnt. Servt
          
            Samuel Tupper 
          
         